Matter of Shilo v Shilo (2019 NY Slip Op 08051)





Matter of Shilo v Shilo


2019 NY Slip Op 08051


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


985 CAF 18-01905

[*1]IN THE MATTER OF TATYANA SOKOL SHILO, PETITIONER-APPELLANT,
vLEONID SHILO, RESPONDENT-RESPONDENT. 


SCOTT T. GODKIN, WHITESBORO, FOR PETITIONER-APPELLANT.
C. LOUIS ABELOVE, UTICA, FOR RESPONDENT-RESPONDENT.
JESSICA REYNOLDS-AMUSO, CLINTON, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Oneida County (Julia M. Brouillette, R.), entered August 20, 2018 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: In this Family Court Act article 6 proceeding, petitioner appeals from an order dismissing her petition seeking permission to relocate to South Carolina with the subject children. While this appeal was pending, Family Court entered an order upon consent of the parties that modified the custody and visitation arrangement. That order renders the appeal moot, and the exception to the mootness doctrine does not apply (see Matter of Thomas v Thomas, 151 AD3d 1919, 1920 [4th Dept 2017]).
Entered: November 8, 2019
Mark W. Bennett
Clerk of the Court